Perkins, J.
This was an action brought against Tousey, as acceptor upon a bill of exchange, as follows:
Philadelphia, Sept. 19,1859.
“Ninety days after date, pay to the order of ourselves, fifteen hundred and fifteen ^¶2¶ dollars, value received, and charge the same to account of Taw & Beers.
“To R. Tousey, Esq., “ Treasurer Terre Haute, Alton and St. Louis B. B. Co., Terre Haute, Ind.”
And accepted: “ R. Tousey, Treasurer.”
Tousey answered in two paragraphs. 1. The general denial. 2. That the Terre Haute, Alton and St. Louis Bail-road Company is a corporation, and was indebted in three notes to Taw and Beers, given for oil furnished to the company; that the bill was drawn and accepted for the purpose of consolidating the debt into one obligation, and was for no other consideration; that Tousey was treasurer and financial agent of the company, with full authority to accept the bill; that the bill was accepted for the company, and that it was known to Taw and Beers, and so understood to be the acceptance of the corporation, and not that of Tousey personally.
J. P. Usher, Ballard Smith, Usher and Patton, for the appellant.
Hiehard W. Thompson, for the appellees.
To this paragraph Taw and Beers demurred, and the demurrer was sustained by the Court, and exception reserved. At the trial the bill and acceptance were the only evidence given in the cause, and the Court found against Tousey for one thousand six hundred and seventy-one dollars and nine cents, and overruled a motion for a new trial; which decision of the Court was also excepted to, and Tousey appeals.
This ease falls exactly within Bingham v. Kimball, 17 Ind. 396. It is also contended that the suit should be against the corporation, on the ground that the note appears, on its face, to be that of the corporation, executed by her agent, and to this point the following, among other authorities, are cited. Herod et al. v. Rodman, 16 Ind. 241. Bank of Genessee v. Patchin Bank, 19 (N. Y.) Rep., p. 312. F. and M. Bank v. Troy City Bank, 1 Doug. (Mich.) Rep. 458. Also, 16 M. & W. 880. 21 Conn. 627. 11 Ohio St. Rep. 153. 1 Am. L. Cases, 3d ed. 602. Ang. and Ames on Corp., 3d ed. 285. 1 Par. on Cont. 47. Story on Agency, sec. 154. See also, especially, Houston v. Washington Township, etc., 18 Ind.
The judgment is reversed, with costs. Cause remanded, etc.